NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOE ANTUNEZ-BARRERA,                             No.   19-71856

                Petitioner,                      Agency No. A208-312-181

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Noe Antunez-Barrera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for withholding of

removal, relief under the Convention Against Torture (“CAT”), and cancellation of

removal, and his request to terminate proceedings. Our jurisdiction is governed by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo

questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny in

part and dismiss in part the petition for review.

      Antunez-Barrera does not challenge the agency’s determination that his

proposed social group of “individuals who return to Mexico after living in the

United States” was not cognizable. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      Substantial evidence supports the agency’s determination that Antunez-

Barrera failed to establish he would be persecuted in Mexico on account of his

family social group. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus,

Antunez-Barrera’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Antunez-Barrera failed to show it is more likely than not he would be tortured by


                                           2                                  19-71856
or with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence and crime in Mexico is insufficient to meet

standard for CAT relief).

      We lack jurisdiction to review the agency’s denial of cancellation of removal

because Antunez-Barrera raises no colorable legal or constitutional claim. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005) (the court’s

jurisdiction over challenges to the agency’s discretionary determination is limited

to colorable constitutional claims or questions of law).

      The BIA properly denied Antunez-Barrera’s request to terminate, because

Antunez-Barrera’s contention that the IJ lacked jurisdiction over his proceedings is

foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (omission

of certain information from notice to appear can be cured for jurisdictional

purposes by later hearing notice).

      As stated in the court’s September 18, 2019 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-71856